United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1442
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Mishan Bradford,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 2, 2010
                                Filed: March 16, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


       In this direct criminal appeal, Mishan Bradford challenges the 96-month prison
term the district court1 imposed after he pleaded guilty to being a felon and unlawful
user of controlled substances in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and (3), and 924(a)(2). His counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court erred in
departing upward by one criminal history category under U.S.S.G. § 4A1.3(a)


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
(understatement of criminal history), and that the sentence is substantively
unreasonable. For the following reasons, we affirm.

       The district court did not abuse its discretion in departing upward. The court
adequately explained its decision and considered appropriate factors in concluding
that Bradford was a recidivist whose criminal history category did not accurately
reflect his recidivism. See United States v. Gonzalez, 573 F.3d 600, 605-07 (8th Cir.
2009) (no abuse of discretion in departing upward under § 4A1.3(a) where court
considered appropriate factors and adequately explained decision).

      We have also reviewed the sentence for substantive reasonableness. Under the
highly discretionary standard of Gall v. U.S., 552 U.S. 38, 128 S. Ct. 586 (2007), we
have no difficulty finding the sentence to be reasonable. The district court adequately
considered and explained the 18 U.S.C. § 3553(a) sentencing factors that guided its
determination. Given Bradford's lengthy criminal history, the district court did not
abuse its discretion in imposing a 96 month sentence.

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the district court’s judgment.
                       ______________________________




                                         -2-